Case 1:18-cv-00886-LPS Document 106 Filed 03/10/20 Page 1 of 1 PageID #: 6828



                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

 3SHAPE A/S,                                   )
                                               )
                 Plaintiff,                    )
                                               )
            v.                                 )   C.A. No. 18-886-LPS
                                               )
 ALIGN TECHNOLOGY, INC.,                       )   CONSOLIDATED
                                               )
                 Defendant.                    )

                              STIPULATION TO EXTEND TIME

       The parties hereby STIPULATE AND AGREE, subject to the approval of the Court, that

the date by which the parties are required to submit an amended scheduling order as discussed at

the February 10, 2020 teleconference (D.I. 89) shall be extended to March 16, 2020.


    /s/ Geoffrey G. Grivner                           /s/ Jeff Castellano
    Geoffrey G. Grivner (No. 4711)                    John W. Shaw (No. 3362)
    BUCHANAN INGERSOLL & ROONEY PC                    Karen E. Keller (No. 4489)
    919 North Market Street, Suite 990                Jeff Castellano (No. 4837)
    Wilmington, DE 19801                              SHAW KELLER LLP
    (302) 552-4200                                    I.M. Pei Building
    geoffrey.grivner@bipc.com                         1105 North Market Street, 12th Floor
    Attorney for Plaintiff                            Wilmington, DE 19801
                                                      (302) 298-0700
                                                      jcastellano@shawkeller.com
    Dated: March 10, 2020                             Attorneys for Defendant



                               IT IS SO ORDERED THIS ___ day of ___________, 2020.


                                                         United States Magistrate Judge
